ORDER
PER CURIAM.
The movant, Taylor J. Stewart, appeals the motion court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no prec-edential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s order denying the movant’s Rule 24.035 motion for post-conviction relief. Rule 84.16(b)(2).